     Case 2:20-cv-01858-FMO-JPR Document 16 Filed 09/15/20 Page 1 of 1 Page ID #:57



 1                                                               JS-6

 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
       RONALD PHILLIPS,                 ) Case No. CV 20-1858-FMO (JPR)
11                                      )
                         Plaintiff,     )
12                                      )          J U D G M E N T
                    v.                  )
13                                      )
       COUNTY OF LOS ANGELES et         )
14     al.,                             )
                                        )
15                       Defendants.    )
                                        )
16
17          Pursuant to the Order Dismissing Complaint for Failure to

18 Prosecute and Failure to State a Claim, IT IS HEREBY ADJUDGED
19 that this action is dismissed.
20
21
          September 15, 2020                       /s/
22 DATED:
                                         FERNANDO M. OLGUIN
23                                       U.S. DISTRICT JUDGE

24
25
26
27
28
